NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10377

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00007-LJO-SKO-1
 v.

DIEGO ALONSO LOZANO PEREZ, AKA                  MEMORANDUM*
Diego Lozano, AKA Diego A. Lozano,
AKA Diego Alonso Lozano, AKA Diego
Lozano Perez, AKA Diego Alonso Lozano-
Perez, AKA Diego Perez, AKA Diego
Alonzo Perez, AKA Diego Perez Lozano,
AKA Diego Alonso Perez-Lozano,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Diego Alonso Lozano Perez appeals from the district court’s judgment and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 188-month sentence imposed following his guilty-plea conviction

for possession with the intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Lozano

Perez’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Lozano Perez has filed a pro se

supplemental opening brief, and the government has filed an answering brief.

Lozano Perez’s motion to file a late reply brief is granted. The Clerk will file the

reply brief received at Docket Entry No. 31.

      Lozano Perez waived the right to appeal his sentence. The record does not

disclose any arguable issue as to the validity of the waiver. See United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Contrary to Lozano Perez’s

argument in his pro se brief, any violation of Federal Rule of Criminal Procedure

11 by the district court did not amount to plain error. See United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004) (to show that a district court

committed plain error under Rule 11, a defendant must show “a reasonable

probability that, but for the error, he would not have entered the plea”). Lozano

Perez’s remaining pro se arguments are covered by the valid waiver. Accordingly,

we dismiss Lozano Perez’s appeal. See Watson, 582 F.3d at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.


                                           2                                    18-10377